Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 12, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0221065 A1, hereinafter “Kim”) in view of Fuji (US 2002/0191007 A1, hereinafter “Fuji”).

As to claim 1, Kim (Fig. 5A) discloses a method of driving a foldable display device comprising a first display panel (620) and a second display panel (630) that are foldable onto each other (Para. 0067), the method comprising: 
detecting a first gaze angle of a viewer with respect to the first display panel (θ1) and a second gaze angle of the viewer with respect to the second display panel (θ2);  
image corresponding to the first gaze angle and a second image corresponding to the second gaze angle based on a mapping table that stores expected gaze angles and
optimal compensation mapped to the expected gaze angles (Fig. 4A-4C; Para. 0043).
Kim does not disclose determining a first red, green, blue (RGB) luminance ratio corresponding to the first gaze angle and a second RGB luminance ratio corresponding to the second gaze angle based
on a mapping table that stores expected gaze angles and optimal RGB luminance ratios mapped to the expected gaze angles;  
performing a first color shifting operation on the first display panel based on the first RGB
luminance ratio; and 
performing a second color shifting operation on the second display panel based on the second
RGB luminance ratio. 
However, Fuji teaches determining a first red, green, blue (RGB) luminance ratio corresponding to the first gaze angle and a second RGB luminance ratio corresponding to the second gaze angle based on a mapping table that stores expected gaze angles and optimal RGB luminance ratios mapped to the expected gaze angles (Figs. 4, 10; Para. 0056; similarly the luminance ratio for the second gaze angle can be calculated as Kim discloses the second display panel); 
performing a first color shifting operation on the first display panel based on the first RGB
luminance ratio (Para. 0055-0056, the luminance gradation of each color is changed); and 
performing a second color shifting operation on the second display panel based on the second
RGB luminance ratio (similarly the color shifting for the second display panel can be performed). 
	It would have been obvious to one of ordinary skill in the art to combine the teaching of Fuji to perform a color shifting based on a viewing angle in the display device disclosed by Kim. The motivation would have to improve the visibility of the display screen at different angles (Fuji; Para. 0048). 
	The above rejection also stands for the similar device of claim 15. 
As to claim 2, Kim (Fig. 5A) discloses the method of claim 1, wherein the detecting the first gaze angle comprises:
detecting a first gaze of the viewer with respect to the first display panel (620; Para. 0069); and 
determining the first gaze angle (θ1) as an angle between a normal line (V1) of the first display panel (620) and the first gaze (Para. 0068, 0070). 
 
As to claim 3, Kim (Fig. 3B) discloses the method of claim 1, wherein the detecting the first gaze angle comprises:
sensing a folding angle (θ) between the first display panel (620) and the second display panel (630) using at least one sensing device (651; Para. 0059-0061); and 
calculating the first gaze angle (Fig. 5A element θ1) based on the folding angle (Para. 0070). 
 
As to claim 4, Kim (Fig. 5A) discloses the method of claim 1, wherein the detecting the second gaze angle (θ2) comprises:
detecting a second gaze of the viewer with respect to the second display panel (630; Para. 0069); and 
determining the second gaze angle (θ2) as an angle between a normal line (V2) of the second display panel (630) and the second gaze (Para. 0068, 0070). 
 
As to claim 5, Kim (Fig. 3B) discloses the method of claim 1, wherein the detecting the second gaze angle comprises:
sensing a folding angle (θ) between the first display panel (620) and the second display panel (630) using at least one sensing device (652; Para. 0059-0061); and 
calculating the second gaze angle based on the folding angle (Fig. 5A element θ2; Para. 0070). 
As to claim 6, Fuji teaches the method of claim 1, wherein the determining the first RGB luminance ratio comprises: 
searching for a first optimal RGB luminance ratio mapped to a first expected gaze angle that
corresponds to the first gaze angle in the mapping table (Fig. 10; Para. 0056); and 
choosing the first optimal RGB luminance ratio as the first RGB luminance ratio (Para. 0055-0056). 
 
As to claim 7, Fuji teaches the method of claim 1, wherein the determining the second RGB luminance ratio comprises: 
searching for a second optimal RGB luminance ratio mapped to a second expected gaze angle
that corresponds to the second gaze angle in the mapping table (Fig. 10; Para. 0056); and 
choosing the second optimal RGB luminance ratio as the second RGB luminance ratio (Para. 0055-0056; similarly the luminance ratio for the second gaze angle can be chosen as Kim discloses the second display panel). 

As to claim 12,  Kim (Fig. 5a) discloses a method of driving a display device comprising: 
detecting a gaze angle (θ1) of a viewer with respect to a display panel (620; Para. 0070);  
determining an image corresponding to the gaze angle on a mapping table that stores expected gaze angles and optimal compensation mapped to the expected gaze angles (Para. 0043).
Kim does not disclose determining a red, green, blue (RGB) luminance ratio corresponding to the gaze angle based on a mapping table that stores expected gaze angles and optimal RGB luminance ratios mapped to the expected gaze angles;  and 
performing a color shifting operation on the display panel based on the RGB luminance ratio. 
a first red, green, blue (RGB) luminance ratio corresponding to the gaze angle based on a mapping table that stores expected gaze angles and optimal RGB luminance ratios mapped to the expected gaze angles (Figs. 4, 10; Para. 0056); 
performing a color shifting operation on the display panel based on the first RGB
luminance ratio (Para. 0055-0056, the luminance gradation of each color is changed); and 
	It would have been obvious to one of ordinary skill in the art to combine the teaching of Fuji to perform a color shifting based on a viewing angle in the display device disclosed by Kim. The motivation would have to improve the visibility of the display screen at different angles (Fuji; Para. 0048). 

As to claim 17, Kim discloses the display device of claim 15, wherein the color shift executing circuit comprises a gyro sensor configured to sense a folding angle between the first display panel and the second display panel (Fig. 3B; Para. 0059-0062), and 
wherein the color shift executing circuit is configured to detect the first and second gaze angles
based on the folding angle between the first display panel and the second display panel (Para. 0070). 

As to claim 18, Kim discloses the display device of claim 15, wherein the color shift executing circuit is configured not to operate in an unfolded display mode in which a folding angle between the
first display panel and the second display panel is 180° (Fig. 2A; Para. 0048; Figs. 4A-4C; Para. 0064-0066) or when an image is displayed on either the first display panel or the second display panel. 

Claims 8-11, 13-14, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Fuji as applied to claim 1 and 12 above, and further in view of Jeon et al. (US 2019/0051230 A1, hereinafter “Jeon”).

As to claim 8, Kim/Fuji discloses the method of claim 1 (see above).
Kim/Fuji, however, do not expressly disclose wherein the performing the first color shifting operation comprises: 
determining a compensated red color luminance, a compensated green color luminance, and a
compensated blue color luminance by applying weighted values to a red color luminance, a green color
luminance, and a blue color luminance of the first display panel according to the first RGB luminance
ratio;  
adjusting first currents flowing through organic light-emitting elements of red color display
pixels of the first display panel to implement the compensated red color luminance;  
adjusting second currents flowing through organic light-emitting elements of green color display
pixels of the first display panel to implement the compensated green color luminance; and 
adjusting third currents flowing through organic light-emitting elements of blue color display
pixels of the first display panel to implement the compensated blue color luminance. 
	However, Jeon (Fig. 10) teaches the method of claim 1, wherein the performing the first color shifting operation comprises: 
determining a compensated red color luminance, a compensated green color luminance, and a
compensated blue color luminance by applying weighted values to a red color luminance, a green color
luminance, and a blue color luminance of the first display panel according to the first RGB luminance
ratio (105; Para. 0064-0065);  
adjusting first currents flowing through organic light-emitting elements of red color display
pixels of the first display panel to implement the compensated red color luminance (Para. 0036; the current to the OLED depends on the data signal);  
adjusting second currents flowing through organic light-emitting elements of green color display

adjusting third currents flowing through organic light-emitting elements of blue color display
pixels of the first display panel to implement the compensated blue color luminance (Para. 0036; the current to the OLED depends on the data signal).
	It would have been obvious to one of ordinary skill in the art to simple substitute the OLED display of Jeon with the display device of Kim/Fuji. The result of such a substitution would have yielded predictable results. 
	The above rejection also applies to the similar method of claim 13. 

As to claim 9, Kim/Fuji discloses the method of claim 1 (see above).
Kim/Fuji, however, do not expressly disclose wherein the performing the first color shifting operation comprises: 
determining a compensated red color luminance, a compensated green color luminance, and a
compensated blue color luminance by applying weighted values to a red color luminance, a green color
luminance, and a blue color luminance of the first display panel according to the first RGB luminance
ratio;  
compensating first data to be applied to red color display pixels of the first display panel to
implement the compensated red color luminance;  
compensating second data to be applied to green color display pixels of the first display panel to
implement the compensated green color luminance; and 
compensating third data to be applied to blue color display pixels of the first display panel to
implement the compensated blue color luminance. 

determining a compensated red color luminance, a compensated green color luminance, and a
compensated blue color luminance by applying weighted values to a red color luminance, a green color
luminance, and a blue color luminance of the first display panel according to the first RGB luminance
ratio (105; Para. 0064-0065);  
compensating first data to be applied to red color display pixels of the first display panel to
implement the compensated red color luminance (Para. 0065);  
compensating second data to be applied to green color display pixels of the first display panel to
implement the compensated green color luminance (Para. 0065); and 
compensating third data to be applied to blue color display pixels of the first display panel to
implement the compensated blue color luminance (Para. 0065). 
	It would have been obvious to one of ordinary skill in the art to combine the teaching of Jeon to compensate individually for red, green and blue data in the device disclosed by Kim/Fuji. The motivation would have been to reduce color deviations in the display device (Jeon; Para. 0063). 
The above rejection also applies to the similar method of claim 14.
 
As to claim 10, Jeon teaches the method of claim 1, wherein the performing the second color shifting operation comprises: 
determining a compensated red color luminance, a compensated green color luminance, and a
compensated blue color luminance by applying weighted values to a red color luminance, a green color
luminance, and a blue color luminance of the second display panel according to the second RGB
luminance ratio (Fig. 10 element 105; Para. 0064-0065, similarly the compensated luminance can be calculated for the second display panel);  

pixels of the second display panel to implement the compensated red color luminance (Para. 0036; the current to the OLED depends on the data signal);  
adjusting second currents flowing through organic light-emitting elements of green color display
pixels of the second display panel to implement the compensated green color luminance (Para. 0036; the current to the OLED depends on the data signal); and 
adjusting third currents flowing through organic light-emitting elements of blue color display
pixels of the second display panel to implement the compensated blue color luminance (Para. 0036; the current to the OLED depends on the data signal). 
 
As to claim 11, Jeon teaches the method of claim 1, wherein the performing the second color shifting operation comprises: 
determining a compensated red color luminance, a compensated green color luminance, and a
compensated blue color luminance by applying weighted values to red color luminance, a green color 
luminance, and a blue color luminance of the second display panel according to the second RGB
luminance ratio (Fig. 10 element 105; Para. 0064-0066; similarly the compensated luminance can be calculated for the second display panel);  
compensating first data to be applied to red color display pixels of the second display panel to
implement the compensated red color luminance (Para. 0065);  
compensating second data to be applied to green color display pixels of the second display
panel to implement the compensated green color luminance (Para. 0065); and 
compensating third data to be applied to blue color display pixels of the second display panel to
implement the compensated blue color luminance (Para. 0065). 
 
As to claim 16, Kim discloses the display device of claim 15, wherein the color shift executing circuit comprises a face recognition sensor configured to sense a face of the viewer (Fig. 5a element 661; Para. 0070). 
Kim does not disclose an iris recognition sensor configured to sense an iris of the viewer, and 
wherein the color shift executing circuit detects the first and second gaze angles based on a gaze
direction of the face sensed by the face recognition sensor and a location of the iris sensed by the iris
recognition sensor. 
However, Jeon teaches an iris recognition sensor configured to sense an iris of the viewer (Fig. 10 element 101; Para. 0062), and 
wherein the color shift executing circuit detects the first and second gaze angles based on a gaze
direction of the face sensed by the face recognition sensor and a location of the iris sensed by the iris
recognition sensor (Para. 0062-0063). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Jeon to include an iris scanner in the device disclosed by Kim. The motivation would have been to calculate the viewing angle of the user (Jeon; Para. 0062).  

As to claim 19, see the rejection of corresponding method of claims 8 and 9 above.
 
As to claim 20, see the rejection of corresponding method of claims 10 and 11 above. 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Chun et al. (US 2017/0075640 A1) discloses adjusting image based on the view angle (Fig. 12; Para. 0136). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner




/BIPIN GYAWALI/               Examiner, Art Unit 2625                                                                                                                                                                                         /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625